 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                     DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph           PLAINTIFFS’ REQUEST FOR
20   Hefner; Joshua Polson; and Charlotte Wells, on            STATUS HEARING
     behalf of themselves and all others similarly
21   situated; and Arizona Center for Disability Law,
22                       Plaintiffs,
23            v.
24   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation and Reentry; and Larry
25   Gann, Assistant Director, Medical Services Contract
     Monitoring Bureau, Arizona Department of
26   Corrections, Rehabilitation and Reentry, in their
     official capacities,
27
                         Defendants.
28

     151522673.1
 1            The last status hearing held by this Court regarding this case, which involves the
 2   health care of more than 30,000 people incarcerated in the State of Arizona’s prisons, and
 3   conditions in maximum custody units, was on December 6, 2018. [See Doc. 3079]
 4   Plaintiffs respectfully request that the Court schedule a video status hearing as soon as
 5   practicable for the Court to review and hear arguments regarding the following emerging
 6   and submitted matters.1
 7            1.    Defendants’ plans to offer patient education materials and the COVID-
 8   19 vaccine to class members. As of February 17, 2021, 10,950 people incarcerated in
 9   Defendants’ ten state-operated prison complexes, or 36% of all class members, have
10   tested positive for the virus. See https://corrections.az.gov/adcrr-covid-19-dashboard, (last
11   accessed February 17, 2021). Thirty-one (31) class members in Defendants’ prisons are
12   confirmed to have died due to COVID-19, with another 14 class members’ deaths
13   preliminarily identified as being due to COVID-19. Id.2 As for prison staff, 2,644
14   employees self-reported positive test results, with 178 staff currently infected. Id.3
15            2.    The alarming increase in incidents of self-harm and suicide. According
16   to Defendants, three class members have died by suicide in less than one month, between
17   January 6, 2021 and February 3, 2021.4 Seven people have died by suicide to date since
18
19
              1
               Defendants’ counsel has indicated that they oppose this request.
20            2
               Additionally, the number of deaths due to “natural causes” has increased
     dramatically in the past year. Defendants’ December 2020 “Inmate Assault, Self-Harm,
21   & Mortality Data” report shows that in FY 2020 (7/1/19-6/30/20), there were 128 deaths
     due to “natural causes” whereas in FY 2019 (7/1/18-6/30/19), there were 93 deaths due to
22   natural causes. For FY 2021 through December 31, 2020, there were already 66 deaths
     due      to   natural     causes,    an     annual     rate   of   132      deaths.       See
23   https://corrections.az.gov/sites/default/files/REPORTS/Assualt/2020/assaultmortality-
     dec20.pdf at 4 (last checked February 17, 2021).
24           3
               Defendants do not report the number of staff deaths, but according to news
     reports, the warden of ASPC-Yuma died in December. See “Yuma prison warden dies of
25   COVID-19; facility fighting outbreak,” FOX10 Phoenix, Dec. 19, 2020 at
     https://www.fox10phoenix.com/news/yuma-prison-warden-dies-from-covid-19-facility-
26   fighting-virus-outbreak.
             4
               See       https://corrections.az.gov/article/inmate-death-notification-jason-e-dean
27   (1/6/21),     https://corrections.az.gov/article/inmate-death-notification-austin-t-georgatos
     (1/28/21),         https://corrections.az.gov/article/inmate-death-notification-brandy-brents
28   (2/3/21).

     151522673.1
 1   the beginning of FY 2021 (July 1, 2020-June 30, 2021).5 Less than eight months into the
 2   fiscal year, the suicide rate for the year in Arizona’s prisons is already well above the
 3   national average for an entire year.6
 4            3.   There are multiple outstanding matters pending before the Court, including:
 5                 a. The Court’s May 2019 Order to Show Cause why a $50,000 fine should
 6                    not be imposed for each instance of noncompliance with certain
 7                    Performance Measures and institutions (Doc. 3235), and the parties’
 8                    responses to same (Docs. 3335, 3339, 3352, 3363);
 9                 b. The Court’s October 11, 2019 Order directing the parties to submit their
10                    proposals regarding how to spend the June 2018 contempt fine of $1.4
11                    million (Doc. 3385), and the parties’ responses to same (Docs. 3402,
12                    3410);7
13                 c. The Court’s November 12, 2019 Order regarding the negotiation of a
14                    new settlement agreement (Doc. 3416), and the parties’ responses to
15                    same (Docs. 3430, 3435, 3469);
16                 d. The Court’s January 31, 2020 Order to Show Cause why a $100,000 fine
17                    should not be imposed for each instance of noncompliance with certain
18                    Performance Measures and institutions (Doc. 3490), and February 12,
19                    2020 Order considering setting the case for trial if noncompliance
20                    continued in the July 2020 CGAR reports (Doc. 3495 at 2), and the
21
22            5
               See           https://corrections.az.gov/sites/default/files/REPORTS/Assualt/2020/
     assaultmortality-dec20.pdf at 4 (last checked February 17, 2021) (showing four deaths by
23   suicide in FY 21 through December 31, 2020.
             6
               See U.S. DEPARTMENT OF JUSTICE, BUREAU OF JUSTICE STATISTICS, MORTALITY
24   IN STATE AND FEDERAL PRISONS, 2001-2016 – STATISTICAL TABLES (February 2020),
     https://www.bjs.gov/content/pub/pdf/msfp0116st.pdf. Prison suicide rates are calculated
25   as a rate per 100,000 prisoners. In Arizona, if there are no more suicides in the remaining
     four and a half months of FY 21, the rate will be 20.5 per 100,000. The average annual
26   rate in state prisons is 16. Id.
             7
               The Ninth Circuit affirmed the district court’s power to hold Defendants in
27   contempt of court and to impose the coercive fine on January 28, 2020. See Parsons v.
     Ryan, 949 F.3d 443 (9th Cir. 2020), cert. denied sub nom. Shinn v. Jensen, No. 20-360,
28   --- S. Ct. ---, 2021 WL 78109 (Jan. 11, 2021).

     151522673.1                                 -2-
 1                    parties’ responses to same (Docs. 3649, 3683, 3729, 3730, 3760, 3799,
 2                    3830);
 3                 e. Plaintiffs’ May 6, 2020 Motion to Enforce the Court’s May 2019 Order
 4                    to Show Cause with regard to PM 50 (timely specialty care) at ASPC-
 5                    Florence (Doc. 3584), and the parties’ further briefing regarding the
 6                    same (Docs. 3608, 3619);
 7                 f. Plaintiffs’ May 8, 2020 Motion to Enforce the Stipulation (Maximum
 8                    Custody Performance Measures) (Doc. 3590), and the parties’ further
 9                    briefing regarding the same (Docs. 3664, 3768, 3833, 3834);
10                 g. Plaintiffs’ June 12, 2020 Motion to Enforce the Stipulation
11                    (Paragraph 14) (Doc. 3623), and the parties’ further briefing regarding
12                    the same (Docs. 3673, 3714);
13                 h. Plaintiffs’ August 14, 2020 Motion to Enforce Previous Court Orders
14                    Regarding the Length of Mental Health Encounters (Doc. 3694), and the
15                    parties’ further briefing regarding the same (Docs. 3739, 3781);
16                 i. Plaintiffs’ September 8, 2020 Motion to Enforce the Stipulation
17                    (PMs 37, 44, 45, 50, 55) (Doc. 3735), and the parties’ further briefing
18                    regarding the same (Docs. 3759, 3761);
19                 j. Defendants’ September 18, 2020 Motion to Reconsider the Court’s
20                    Order (Doc. 3734) Imposing Discovery Sanctions, and Defendants’
21                    request for a stay of the order (Doc. 3756), and the parties’ further
22                    briefing regarding the same (Docs. 3766, 3777);
23                 k. Plaintiffs’ November 13, 2020 Motion for Further Relief (PMs 50, 51,
24                    102) (Doc. 3805), and the parties’ further briefing regarding the same
25                    (Docs. 3822, 3827);
26                 l. The Court’s December 3, 2020 Order Regarding Terminating
27                    Monitoring of Additional Performance Measures (Doc. 3821), and the
28                    parties’ responses to same (Docs. 3824, 3824-1, 3825, 3826); and,

     151522673.1                                 -3-
 1                 m. Defendants’ December 23, 2020 Motion to Terminate Monitoring of
 2                    Certain Performance Measures (Doc. 3840), and the parties’ responses to
 3                    same (Docs. 3849, 3855).
 4            4.   The possible resumption of monthly or bi-monthly status hearings, to be
 5   held telephonically or by videoconference during the pandemic. See also Doc. 2999 at ¶ 8.
 6   Plaintiffs believe that monthly or bi-monthly status hearings promote judicial efficiency
 7   by providing a regularly scheduled opportunity for review of Defendants’ remedial plans
 8   for noncompliant Performance Measures, as well as timely resolution of the numerous
 9   other issues that arise in this large and complex case.
10            5.   Any and all other matters that this Court believes should be addressed in a
11   hearing.
12                                                Respectfully submitted,
13   Dated: February 18, 2021                     PERKINS COIE LLP
14
                                                  By: s/ Daniel C. Barr
15                                                   Daniel C. Barr (Bar No. 010149)
                                                     Amelia M. Gerlicher (Bar No. 023966)
16                                                   John H. Gray (Bar No. 028107)
                                                     2901 N. Central Avenue, Suite 2000
17                                                   Phoenix, Arizona 85012
                                                     Telephone: (602) 351-8000
18                                                   Email: dbarr@perkinscoie.com
                                                              agerlicher@perkinscoie.com
19                                                            jhgray@perkinscoie.com
20                                                      David C. Fathi (Wash. 24893)*
                                                        Maria V. Morris (D.C. 1697904)**
21                                                      Eunice Hyunhye Cho (Wash. 53711)*
                                                        915 15th Street N.W., 7th Floor
22                                                      ACLU NATIONAL PRISON
                                                        PROJECT
23                                                      Washington, D.C. 20005
                                                        Telephone: (202) 548-6603
24                                                      Email: dfathi@aclu.org
                                                                 mmorris@aclu.org
25                                                               echo@aclu.org
26                                                      *Admitted pro hac vice. Not admitted in
                                                         DC; practice limited to federal courts.
27
                                                        **Admitted pro hac vice
28

     151522673.1                                  -4-
 1                       Corene T. Kendrick (Cal. 226642)*
                         ACLU NATIONAL PRISON
 2                       PROJECT
                         39 Drumm Street
 3                       San Francisco, California 94111
                         Telephone: (202) 393-4930
 4                       Email: ckendrick@aclu.org
 5                       *Admitted pro hac vice
 6                       Donald Specter (Cal. 83925)*
                         Alison Hardy (Cal. 135966)*
 7                       Sara Norman (Cal. 189536)*
                         Rita K. Lomio (Cal. 254501)*
 8                       PRISON LAW OFFICE
                         1917 Fifth Street
 9                       Berkeley, California 94710
                         Telephone: (510) 280-2621
10                       Email: dspecter@prisonlaw.com
                                   ahardy@prisonlaw.com
11                                 snorman@prisonlaw.com
                                   rlomio@prisonlaw.com
12
                         *Admitted pro hac vice
13
                         Jared G. Keenan (Bar No. 027068)
14                       Casey Arellano (Bar No. 031242)
                         ACLU FOUNDATION OF ARIZONA
15                       3707 North 7th Street, Suite 235
                         Phoenix, Arizona 85013
16                       Telephone: (602) 650-1854
                         Email: jkeenan@acluaz.org
17                                carellano@acluaz.org
18                 Attorneys for Plaintiffs Shawn Jensen;
                   Stephen Swartz; Sonia Rodriguez; Christina
19                 Verduzco; Jackie Thomas; Jeremy Smith;
                   Robert Gamez; Maryanne Chisholm; Desiree
20                 Licci; Joseph Hefner; Joshua Polson; and
                   Charlotte Wells, on behalf of themselves and
21                 all others similarly situated
22
23
24
25
26
27
28

     151522673.1   -5-
 1                 ARIZONA CENTER FOR DISABILITY
                   LAW
 2
 3                 By: s/ Maya Abela
                      Asim Dietrich (Bar No. 027927)
 4                    5025 East Washington Street, Suite 202
                      Phoenix, Arizona 85034
 5                    Telephone: (602) 274-6287
                      Email: adietrich@azdisabilitylaw.org
 6
                         Rose A. Daly-Rooney (Bar No. 015690)
 7                       J.J. Rico (Bar No. 021292)
                         Maya Abela (Bar No. 027232)
 8                       ARIZONA CENTER FOR
                         DISABILITY LAW
 9                       177 North Church Avenue, Suite 800
                         Tucson, Arizona 85701
10                       Telephone: (520) 327-9547
                         Email:
11                          rdalyrooney@azdisabilitylaw.org
                                   jrico@azdisabilitylaw.org
12                                 mabela@azdisabilitylaw.org

13                 Attorneys for Arizona Center for Disability
                   Law
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     151522673.1   -6-
 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on February 18, 2021, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                         Michael E. Gottfried
 6                                          Lucy M. Rand
                                 Assistant Arizona Attorneys General
 7                                  Michael.Gottfried@azag.gov
                                        Lucy.Rand@azag.gov
 8
                                         Daniel P. Struck
 9                                         Rachel Love
                                     Timothy J. Bojanowski
10                                      Nicholas D. Acedo
                                        Ashlee B. Hesman
11                                         Jacob B. Lee
                                         Timothy M. Ray
12                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                    dstruck@strucklove.com
13                                   rlove@strucklove.com
                                 tbojanowski@strucklove.com
14                                  nacedo@strucklove.com
                                   ahesman@strucklove.com
15                                    jlee@strucklove.com
16                                    tray@strucklove.com

17                                     Attorneys for Defendants

18                                                       s/ D. Freouf

19
20
21
22
23
24
25
26
27
28

     151522673.1                                  -7-
